DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kempton et al. (US Pub. 2011/0202418 A1)(hereinafter Kempton) in view of Pressman et al. (USP 5,555,483)(hereinafter Pressman) in view of Rodseth et al. (US Pub. 2010/0023286 A1)(hereinafter Rodseth). 
Regarding claim 1, Kempton discloses a recreational vehicle power monitoring and reporting device, (Kempton, Figs. 1 and 3 and ¶0025; electric vehicle station equipment (EVSE) 104; ¶0033; EVSE 104 may be located at, for example, a building or parking garage, near a street, or adjacent to a motor vehicle parking space.) While Kempton discloses stations for monitoring vehicle electricity, Kempton does not specifically disclose that the monitored vehicles include recreational vehicles.  Pressman in the same field of endeavor, however, discloses the limitation. (Pressman, Col. 1, Line 39-45; One consumer area which is particularly sensitive to power voltage deviation conditions is that of recreational vehicle parks. Typically, such recreational vehicle parks provide spaces for parking recreational vehicles and trailers for a large number of users together with an electrical power outlet for each of the users.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Kempton with the known technique of monitored vehicles being recreational vehicles as taught by Pressman in order monitor the power usage of and to protect recreational vehicles form electrical power surges. (Pressman, Col. 1, Lines 24-45) 
 comprising: a power input connection; (Kempton, ¶0026; Electric power is allowed to flow between the grid 108 and EVE 102 of the vehicle through EVSE 104.)
a power output connection; (Kempton, Fig. 3 and ¶0049; vehicle mating connector 350)
a power conditioner module; (Kempton, Fig. 3 and ¶0049; contactor 302)
and a power monitoring module; (Kempton, ¶0088; an electric meter to measure accumulated energy in each direction to and from EVSE 104. This meter may be integrated in EVSE 104 based on current sensor 310. The revenue meter can be used to measure grid services or simply accumulated or net charging energy; ¶0091; If EVSE 104 closes the contactor 302 and logs the time and amount of energy (kWh) used for charging. To perform this function, EVSE 104 uses a meter based on current sensor 310, voltage measurement and standard signal processing in microcomputer 320)
wherein said power conditioner module comprises a surge protector; wherein said power monitoring module comprises one or more sensors; (Kempton, ¶0073; In accordance with aspects of this invention, power may be energized by contactor 302, and adds additional controls this contactor may carry out, specifically, ground-fault detection signal indicating no ground faults, current overload detection indicating that current drawn is not excessive, … ¶0087; EVSE 104 may use the contactor 302 to refuse to charge until the driver or EVE 102 provide acceptable ID or account information for purchase of charging electricity. … In an exemplary embodiment, the contactor 302 does not turn grid services on and off. Rather it acts as a fuse for emergency)
and wherein said power conditioner module is removeable, replaceable, and independent of said power monitoring module. (Kempton, ¶0087; EVSE 104 may use the contactor 302 to refuse to charge until the driver or EVE 102 provide acceptable ID or account information for purchase of charging electricity. … In an exemplary embodiment, the contactor 302 does not turn grid services on and off. Rather it acts as a fuse for emergency) While Kempton discloses that the conditioner acts as fuse, Kempton does not specifically disclose that the conditioner is removable, replaceable and independent of the monitor. Rodseth, in the same field of endeavor, however, disclose the limitation. (Rodseth; ¶0002; Fuses for example open when a short circuit occurs or in cases in which an overload occurs for an extended period of time. When such situations occur, the fuse opens, removes power from the load, protecting the load. While the load is protected, it is rendered inoperable until the opened fuse is replaced; Claim 10, using the at least one signal to determine if the fuse should be replaced before the fuse fails.) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Kempton with the condition being removable, replaceable and independent of the monitor, so that an open/failed fuse may be replaced and power restored. (Rodseth; ¶0002) 

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kempton in view of Pressman in view of Rodseth in view of Whitaker (US Pub. 2013/0197748 A1)(hereinafter Whitaker)
Regarding claim 2, Kempton discloses, further comprising: a wireless communication module; (Kempton, Fig. 1 and ¶0027; Although not illustrated, other communication/data paths may be employed for establishing communication with other components; ¶0079; a cellular signal as backup communication to aggregation server 106. Other communication techniques (not shown) such as low power radio, may also be used. )
wherein said power monitoring module is adapted to receive a plurality of information that is gathered by said one or more sensors; wherein said power monitoring module is further adapted to generate power data based on said plurality of information and send said power data to said wireless communication module; (Kempton, ¶0049; EVSE 104 includes a contactor 302, a microprocessor 304, a memory 306, a ground fault interrupt (GFI) sensor 308, a current measuring sensor 310, and vehicle mating connector 350. Memory 306 may be incorporated into microprocessor 304 or maintained as a separate component. Optionally, EVSE 104 may include a microcomputer 320, router, or other device for processing packet-switched signals, communicating to external networks, and running programs, with WAN or router connection 322 and local condition detection sensor connections 324. Suitable contactors, microprocessors, memory, GFI processing, and sensors will be understood by one of sill in the art)
Kempton does not specifically disclose a wireless user device and therefore does not disclose and wherein said wireless communication module is configured to transmit said power data to a user device. (Whitaker, Figs. 4 and ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to implement  Kempton with the known technique of the said wireless communication module is configured to transmit said sensor data to a user device, a taught by Whitaker, in order to allows for the remote monitoring and control set points. (Whitaker, ¶0213)
Regarding claim 3, Kempton does not disclose wherein said power data comprises data associated with replacing said surge protector of said power conditioner module. Rodseth, also in the field of surge protection, however, discloses the limitation. (Rodseth, Fig. 1 and ¶0022; an apparatus and method for circuit protection is provided which includes sensing current and a temperature indicating value across a fuse and sending at least one signal indicative of the current and the temperature-indicating value to a processor programmed to use the at least one signal to determine if the fuse should be replaced before the fuse fails; ¶0069; processing module 104 communicates via a suitable wireless technology, such as Bluetooth.TM., WiFi.TM., or Zigbee.TM. or other suitable protocol to a wireless remote, e.g., radio frequency ("RF"))
Regarding claim 4, Whitaker discloses wherein said power data comprises data related to a load balance. (Whitaker, ¶0250; Monitoring the voltage, amperage, and load balance…)
Regarding claim 5, Pressman discloses wherein said power data comprises data associated with a power condition of said power input connection. (Pressman, Fig. 1 and  Abstract and Col. 2, Lines 27-40; a primary object of this invention to provide an apparatus for monitoring the electrical voltage supplied to a recreational vehicle and for preventing voltages below or above a certain predetermined range from reaching the electrical system of the recreational vehicle.)
Regarding claim 6, Kempton discloses wherein said data associated with said power condition of said power input is further associated with at least one of a time and a location. (Kempton, Fig. 6 and ¶0034; EVSE attributes are information relating to EVSE such as its status, location, and other information; ¶0117; EVE 102 receives GPS location data from a conventional GPS receive; ¶0118; EVSE 104. In an exemplary embodiment, VL 103 determines the location of the EVSE by comparing GPS data to known locations for EVSE 104 and identifies the known location nearest the GPS location data as the location of the EVSE 104)
Regarding claim 7, Kempton discloses wherein said power data comprises one or more of voltage measurements, current measurements, power measurements, and energy measurements. (Kempton, ¶0091; If EVSE 104 closes the contactor 302 and logs the time and amount of energy (kWh) used for charging. To perform this function, EVSE 104 uses a meter based on current sensor 310, voltage measurement and standard signal processing in microcomputer 320))
Regarding claim 8, Whitaker discloses wherein said wireless communication module is further configured to receive instructions from said user device and wherein said power input connection is adapted to be turned on and off. (Whitaker, Figs. 4 and 41-44 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0212; Here the UCSM (4210) incorporates a sensor/control interface (4211) that generally is responsible for monitoring sensors (4212) and controlling activation (4213) of various RV power systems. This control/status information is made available to the UCSM (4210) which then in turn permits control/monitoring of this subsystem via a wireless interface process (4230). ¶0214; The UCSM wireless interface process described previously provides for a UCSM wireless mapping process (4420) that generally maps the CUID user interface environment (4410) to a mobile user interface presentation context (4440) via the UCSM wireless hardware interface (4430). This mapping is an abstraction of the control/status functionality provided by the CUID (4410))
Regarding claim 9, Whitaker discloses wherein said instructions comprise instructions associated with turning on said power input connection. (Whitaker, Figs. 4 and 41-44 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0212; Here the UCSM (4210) incorporates a sensor/control interface (4211) that generally is responsible for monitoring sensors (4212) and controlling activation (4213) of various RV power systems. This control/status information is made available to the UCSM (4210) which then in turn permits control/monitoring of this subsystem via a wireless interface process (4230). ¶0214; The UCSM wireless interface process described previously provides for a UCSM wireless mapping process (4420) that generally maps the CUID user interface environment (4410) to a mobile user interface presentation context (4440) via the UCSM wireless hardware interface (4430). This mapping is an abstraction of the control/status functionality provided by the CUID (4410))
Regarding claim 10, Whitaker discloses wherein said instructions comprise instructions associated with turning off said power input connection. (Whitaker, Figs. 4 and 41-44 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0212; Here the UCSM (4210) incorporates a sensor/control interface (4211) that generally is responsible for monitoring sensors (4212) and controlling activation (4213) of various RV power systems. This control/status information is made available to the UCSM (4210) which then in turn permits control/monitoring of this subsystem via a wireless interface process (4230). ¶0214; The UCSM wireless interface process described previously provides for a UCSM wireless mapping process (4420) that generally maps the CUID user interface environment (4410) to a mobile user interface presentation context (4440) via the UCSM wireless hardware interface (4430). This mapping is an abstraction of the control/status functionality provided by the CUID (4410))

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kempton in view of Pressman in view of Whitaker (US Pub. 2013/0197748 A1)(hereinafter Whitaker)
Regarding claim 11, Kempton discloses a recreational vehicle power monitoring and reporting device, (Kempton, Figs. 1 and 3 and ¶0025; electric vehicle station equipment (EVSE) 104; 0033; EVSE 104 may be located at, for example, a building or parking garage, near a street, or adjacent to a motor vehicle parking space.) While Kempton discloses stations for monitoring vehicle electricity, Kempton does not specifically disclose that the monitored vehicles include recreational vehicles.  Pressman in the same field of endeavor, however, discloses the limitation. (Pressman, Col. 1, Line 39-45; One consumer area which is particularly sensitive to power voltage deviation conditions is that of recreational vehicle parks. Typically, such recreational vehicle parks provide spaces for parking recreational vehicles and trailers for a large number of users together with an electrical power outlet for each of the users.)  Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement Kempton with the known technique of monitored vehicles being recreational vehicles as taught by Pressman in order monitor the power usage of and to protect recreational vehicles form electrical power surges. (Pressman, Col. 1, Lines 24-45) 
comprising: a power input connection; (Kempton, ¶0026; Electric power is allowed to flow between the grid 108 and EVE 102 of the vehicle through EVSE 104.)
a power output connection; (Kempton, Fig. 3 and ¶0049; vehicle mating connector 350)
a power conditioner module;  (Kempton, Fig. 3 and ¶0049; contactor 302)
a power monitoring module; (Kempton, ¶0088; an electric meter to measure accumulated energy in each direction to and from EVSE 104. This meter may be integrated in EVSE 104 based on current sensor 310. The revenue meter can be used to measure grid services or simply accumulated or net charging energy; ¶0091; If EVSE 104 closes the contactor 302 and logs the time and amount of energy (kWh) used for charging. To perform this function, EVSE 104 uses a meter based on current sensor 310, voltage measurement and standard signal processing in microcomputer 320)
and a wireless communication module; (Kempton, Fig. 1 and; ¶0079; a cellular signal as backup communication to aggregation server 106. Other communication techniques (not shown) such as low power radio, may also be used. )
wherein said power monitoring module comprises one or more sensors; (Kempton, ¶0088; an electric meter to measure accumulated energy in each direction to and from EVSE 104. This meter may be integrated in EVSE 104 based on current sensor 310. The revenue meter can be used to measure grid services or simply accumulated or net charging energy; ¶0091; If EVSE 104 closes the contactor 302 and logs the time and amount of energy (kWh) used for charging. To perform this function, EVSE 104 uses a meter based on current sensor 310, voltage measurement and standard signal processing in microcomputer 320)
 wherein said one or more sensors are configured to generate one or more sensor data based on one or more power conditions of said power monitoring and reporting device; wherein said power monitoring module is configured to receive said one or more sensor data; (Kempton, ¶0049; EVSE 104 includes a contactor 302, a microprocessor 304, a memory 306, a ground fault interrupt (GFI) sensor 308, a current measuring sensor 310, and vehicle mating connector 350. Memory 306 may be incorporated into microprocessor 304 or maintained as a separate component. Optionally, EVSE 104 may include a microcomputer 320, router, or other device for processing packet-switched signals, communicating to external networks, and running programs, with WAN or router connection 322 and local condition detection sensor connections 324. Suitable contactors, microprocessors, memory, GFI processing, and sensors will be understood by one of sill in the art)
wherein said power monitoring module is configured to transmit said sensor data to said wireless communication module; (Kempton, Fig. 1 and ¶0027; Although not illustrated, other communication/data paths may be employed for establishing communication with other components; ¶0079; a cellular signal as backup communication to aggregation server 106. Other communication techniques (not shown) such as low power radio, may also be used. )
While Kempton discloses the use of cellular and low power radio communication, Kempton does not specifically disclose a wireless user device and therefore does not disclose and wherein said wireless communication module is configured to transmit said sensor data to a user device. Whitaker, in the same field of endeavor, however discloses the limitation. (Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely) Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to implement  Kempton with the known technique of the said wireless communication module is configured to transmit said sensor data to a user device, a taught by Whitaker, in order to allows for the remote monitoring and control set points. (Whitaker, ¶0213)
Regarding claim 12, Kempton discloses wherein said power conditions comprise conditions selected from the group of conditions consisting of volts, amperes, and watts. (Kempton, ¶0091; If EVSE 104 closes the contactor 302 and logs the time and amount of energy (kWh) used for charging. To perform this function, EVSE 104 uses a meter based on current sensor 310, voltage measurement and standard signal processing in microcomputer 320)
Regarding claim 13, Kempton discloses wherein said sensor data is associated with at least one of a time and a location. (Kempton, Fig. 6 and ¶0117; EVE 102 receives GPS location data from a conventional GPS receive; ¶0118; EVSE 104. In an exemplary embodiment, VL 103 determines the location of the EVSE by comparing GPS data to known locations for EVSE 104 and identifies the known location nearest the GPS location data as the location of the EVSE 104)
Regarding claim 14, Kempton discloses the recreational vehicle power monitoring and reporting device of claim 11 wherein said power data comprises one or more of voltage measurements, current measurements, power measurements, and energy measurements. (Kempton, ¶0091; If EVSE 104 closes the contactor 302 and logs the time and amount of energy (kWh) used for charging. To perform this function, EVSE 104 uses a meter based on current sensor 310, voltage measurement and standard signal processing in microcomputer 320)
Regarding claim 15, Whitaker discloses wherein said wireless communication module is configured to receive instructions from said user device. (Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)
Regarding claim 16, Whitaker discloses wherein said user device is configured to receive an input from a user relating to said recreation vehicle power monitoring and reporting device. (Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)
Regarding claim 17, Whitaker discloses wherein said input comprises an inquiry related to said sensor data. (Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)
Regarding claim 18, Whitaker discloses wherein said user device displays to said user information relating to said sensor data. (Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)
Regarding claim 19, Whitaker discloses wherein said input comprises a command configured to affect operation of said recreational vehicle power monitoring and reporting device. (Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,128,934 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the  ‘934 patent.
Claim Number of the Instant Application
Claim Number of USP 11,128,934 B2
Claim 1. A recreational vehicle power monitoring and reporting device,
Claim 2, which depends from claim 1.
A recreational vehicle power monitoring device,
comprising: a power input connection;
comprising… a power input connection…
 a power output connection;
a power output connection;
 a power conditioner module;
…a power conditioner module…
and a power monitoring module;
…a power monitoring module…
 wherein said power conditioner module comprises a surge protector;
… wherein said power conditioner module comprises a surge protector… 
wherein said power monitoring module comprises one or more sensors;
…wherein said power monitoring module comprises one or more power monitoring sensors…
and wherein said power conditioner module is removeable, replaceable, and independent of said power monitoring module.
…wherein said power conditioner module is removeable, replaceable, and independent of said power monitoring module…


Claims 2-4, 8-11 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,128,934 B2 in view of Whitaker. The ‘934 patent does not specifically claim a user device. Whitaker, in the same field of endeavor, however discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to implement  the ‘934 patent with the known technique of the said wireless communication module is configured to transmit said sensor data to a user device, a taught by Whitaker, in order to allows for the remote monitoring and control set points. (Whitaker, ¶0213)
2
2  in view of Whitaker,
3
22  in view of Whitaker,
4
2  in view of Whitaker, ¶0250; Monitoring the voltage, amperage, and load balance…)
8
2  in view of Whitaker, Figs. 4 and 41-44 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0212; Here the UCSM (4210) incorporates a sensor/control interface (4211) that generally is responsible for monitoring sensors (4212) and controlling activation (4213) of various RV power systems. This control/status information is made available to the UCSM (4210) which then in turn permits control/monitoring of this subsystem via a wireless interface process (4230). ¶0214; The UCSM wireless interface process described previously provides for a UCSM wireless mapping process (4420) that generally maps the CUID user interface environment (4410) to a mobile user interface presentation context (4440) via the UCSM wireless hardware interface (4430). This mapping is an abstraction of the control/status functionality provided by the CUID (4410))

9
2  in view of Whitaker, Figs. 4 and 41-44 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0212; Here the UCSM (4210) incorporates a sensor/control interface (4211) that generally is responsible for monitoring sensors (4212) and controlling activation (4213) of various RV power systems. This control/status information is made available to the UCSM (4210) which then in turn permits control/monitoring of this subsystem via a wireless interface process (4230). ¶0214; The UCSM wireless interface process described previously provides for a UCSM wireless mapping process (4420) that generally maps the CUID user interface environment (4410) to a mobile user interface presentation context (4440) via the UCSM wireless hardware interface (4430). This mapping is an abstraction of the control/status functionality provided by the CUID (4410))

10
2  in view of Whitaker, Figs. 4 and 41-44 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0212; Here the UCSM (4210) incorporates a sensor/control interface (4211) that generally is responsible for monitoring sensors (4212) and controlling activation (4213) of various RV power systems. This control/status information is made available to the UCSM (4210) which then in turn permits control/monitoring of this subsystem via a wireless interface process (4230). ¶0214; The UCSM wireless interface process described previously provides for a UCSM wireless mapping process (4420) that generally maps the CUID user interface environment (4410) to a mobile user interface presentation context (4440) via the UCSM wireless hardware interface (4430). This mapping is an abstraction of the control/status functionality provided by the CUID (4410))

11
2  in view of Whitaker,
15
2 in view of Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)

16
2 in view of Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)

17
2 in view of Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)

18
2 in view of Whitaker,  Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)

19
2 in view of Whitaker, Figs. 4 and ¶0109; the application software running on the MCD (mobile communication device) may present a variety of monitoring/control display "skins" to the user in response to identification and/or configuration information retrieved from the UCSM; ¶0206; …the UCSM/CUID combination may be augmented with wireless interface and monitoring from a wireless mobile device; ¶0210;The ability to relay alarms relating to monitored UCSM functions to the mobile device; ¶0213; this embodiment may permit alarm threshold values to be set remotely via wireless user inputs and alarm conditions subsequently triggered to be displayed remotely)



Claims 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,128,934 B2 in view of Pressman. The ‘934 patent does not specifically claim data associated with a power condition of said power input connection. Pressman, in the same field of endeavor, however discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to implement  the ‘934 patent with the known technique of the said data associated with a power condition of said power input connection, a taught by Pressman, in order to prevent improper voltages from reaching electrical systems. (Pressman, Abstract)
Claim Number of the Instant Application
Claim Number of USP 11,128,934 B2
5
2 in view of Pressman, Fig. 1 and  Abstract and Col. 2, Lines 27-40; a primary object of this invention to provide an apparatus for monitoring the electrical voltage supplied to a recreational vehicle and for preventing voltages below or above a certain predetermined range from reaching the electrical system of the recreational vehicle.)


Claims 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,128,934 B2 in view of Pressman in view of Kempton. The ‘934 patent does not specifically claim wherein said data associated with said power condition of said power input is further associated with at least one of a time and a location. Kempton, however discloses the limitation. Consequently, it would have been obvious for a person of ordinary skill in the art, prior to the effective filing date of the claimed subject matter, to implement the ‘934 patent  with the known technique of wherein said data associated with said power condition of said power input is further associated with at least one of a time and a location, as taught by Kempton in order to maintain and transmit system attributes  (Kempton, ¶¶0007-0009) 
Claim Number of the Instant Application
Claim Number of USP 11,128,934 B2
5
2 in view of Kempton, Fig. 6 and ¶0034; EVSE attributes are information relating to EVSE such as its status, location, and other information; ¶0117; EVE 102 receives GPS location data from a conventional GPS receive; ¶0118; EVSE 104. In an exemplary embodiment, VL 103 determines the location of the EVSE by comparing GPS data to known locations for EVSE 104 and identifies the known location nearest the GPS location data as the location of the EVSE 104)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687